United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2478
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Johnathan S. Moser

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: October 13, 2015
                             Filed: October 16, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Johnathan Moser directly appeals the sentence that the district court1 imposed
upon revoking his supervised release, arguing that the 18-month sentence, which is

      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.
above the advisory Guidelines range, is substantively unreasonable. Upon careful
review, see United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (appellate
review of revocation sentence), we conclude that the revocation sentence is not
unreasonable, as the district court gave sufficient reasons to support the sentence. See
United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (affirming statutory
maximum revocation sentence where district court justified decision by giving
supporting reasons). We grant counsel’s motion to withdraw.

      The judgment is affirmed.
                     ______________________________




                                          -2-